         Case 0:21-mj-06320-AOV Document 10 Entered on FLSD Docket 05/21/2021 Page 1 of 1


                                                                         COURT M INUTES

               U.S.MAG ISTRATE JUDG E LURANA S.SNOW -FO RT LAUDERDALE,FLO RIDA

    DEFT: PHILIPLICHTENFELD-SUR- (J)#cellBlock                                           CASENO: 21-6320-VALLE
                                                                                                                                         ù
    AUSA: EliRubin-zoom                                                                  ATTY: FrankSchwartz-zoom (Ifapplicable-appeals
                                   4
                                   rLV
                                   Q
                                   '
                                     ,
                                     ?e
                                      tg                                                                                        ok coloquy)                       ..
                                                                                                                                                                       .'               )
    AGENT:                                                                               V lOL: 18:1956 M oney Laundering
    PROCEEDING : IN ITIA L APPEARAN CE                                                   RECOM M ENDED BON D : PTD
    BOND HEARING HELD -=
                       yes/po                                                COUNSELAPPOINTED'
                                                                                             .                                                    >A.pw ..w /7                           ()a

    BONDSET@:                         '- .-j & u                ..        ti/Dze/s,obecosignedby:                                        D *X ' .
                                                                                                                                                /.2,
                                                                                                                                                   ,
                                                                                                                                                   t.-
                                           Z                                                                              Rule77.
                               6 6969z
                                 .-
                                                     fl                  œ                                                        1advised
    Q         DonotviolaeanyIaw.                                                                                          '              r
                                                                                                                                                         . iy
                                                                               .
                                                 .
                                           V>.                           -                                 -'    --
                                                                                                                          g. .                     ,
    ta        Appearincourtasdirected.
                                                           .-
                                                                g             w                                                    .                              o      e y
                                                                                                                   .        -
                                                                                                                                                       L,
                                                                                                                                                        k                           ,?
          '
                         X -            ... .--.5* --                                  -i!             .
                                                                                                                                                                                '
                                                                                                                                                                                    .
              Surrenderal
                        fz/ordonot/obtalnpassports/trvel q
              documents.                                                                               f uz v czzwazx-                                                                       ;
              Rptto P   asdirected/or             x'saweek/month by                                                                                                                      -   #
              Phones
                   '          --'k sa week/month in person.                             A                        z. .                  .           o w zw ,gr w
    Q         Random urinetestingby PretrialServices.
              Treatmentasdeemed necessary.

              M aintain orseek full-time employment.
                                                                                                                      .

    Q         Nocontactwithvictims/witnesses     .                                                                ?                          .    .-
                                                                                                                                                            '
                                                                                                                                                            yw .
                                                                                                                                                             ..

                1                                                                                      /
                                                                                                 su a .,

    u    yg. y
             ea,
           onr ms. '
               r
                  ,
                   >>A*/w f/2z.v2,JG
                                   w L:cE                                     .                                 yy                '                yo .
              curfew,
                                        -//                                        .
                                                                                                                   z/ yI.S.US...yy
              yravelextended to,                                                                                          /'N                            *


    Q         Halfway House                                                        .
'


    NEXTCOURTAPPEAM NCE:                         DATE:                                   TIM E:                                 JUDGE:                                 PLACE:
                                                                                             -

    INQUIRY RE COUNSEL:                                   -'
                                                           ''--              ''-                            ,
                                                                                                            .   é.,z
                                                                                                                   ejL
                                                                                                                     a-
                                                                                                                      ,
                                                                                                                      vj
                                                                                                                      .
                                                                                                                      z                                  '                  Q
    PTD HEARING:

    PRELIM/
          ARRAI
              GN.:                                        --// J / II,oeam
                                                                     -
                                                                                                                          s>
                                                                                                                           '                     Gs
                                                                                                                                                 .
    CHECK IF                       ForthereasonsstatedbycounselfortheDefendantandfindingthattheendsofjusticeservedbygrantingtheore
    APPLICABLE                : tenusmotion forcontinuanceto hirecounseloutweigh thebestinterestsofthepublic& theDefendantin aSpeedy
                                   Trial,theCourtfindsthattheperiodoftimefrom today,throujhandincluding                                                           ,shallbedeemed
                                   excludablein accordancewith theprovisionsofthe Speedy TrlalAct,18 USC 3161etseq..
    DATE:                     TIME:        l1:00am          DAR: I /                     ..                 and                                  PAGE:                                   .
              5-21-21                                                    fl '
                                                                            . f.f*
                                                                                 .jecordedonzoou                                                                                        /

                                                                         /6 rw-
